Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 59-78 are currently pending and presented for examination on the merits.
	Claim 69 is amended.	
Claims 1-58 are canceled. 
Restriction/Election
	The response filed on 9/30/2022 to the election and species requirement of 8/17/2022 has been received. 
	Applicant elects, without traverse:
First biomarker: PD-L1
Second biomarker: PD-1
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59-61 and 63-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 18 of U.S. Patent No. 10712331, claims 1, 3, 8, and 19 of U.S. Patent No. 11249066, claims 1 and 3 of U.S. Patent No.10621721, claims 1, 6, and 19 of U.S. Patent No. 11430111, and claims 1, 8-15, and 17-19 of U.S. Patent No. 10705088. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 10712331
Claim 59 
A method of determining a score

Representative of a spatial proximity between at least one pair of cells

Comprising tumor tissue, which sample is taken from a cancer patient

(i) Stained with a plurality of fluorescence tags

Selecting fields of view that contain a greater number of cells that express a first biomarker relative to other fields of view

(ii) Dilating fluorescence signals 
(iii) dividing a first total area for all cells from each of the selected fields of view, which express the second specific biomarker and are encompassed within the dilated fluorescence signals attributable to the cells expressing the first specific biomarker, with a normalization factor, and multiplying the resulting quotient by a predetermined factor

Claim 66
normalization factor is a second total area for all non-tumor cells from each of the selected fields of view

Claim 67
normalization factor is a second total area for all cells from each of the selected fields of view which have a capacity to express the second specific biomarker
Claim 1
system for scoring a sample

representative of a nearness between at least one pair of cells

comprising tumor tissue taken from a cancer patient

fluorescence signals attributable to the first biomarker by a predetermined margin that is selected to encompass proximally located cells expressing the second biomarker

predetermined margin that is selected to encompass proximally located cells

Analyzing the image data comprises: dilating fluorescence signals

dividing, using an interaction calculator of the processing circuit, the interaction area by a normalization factor, and multiplying the resulting quotient by a predetermined factor to arrive at the score, wherein the normalization factor is a total area for all cells that have a capacity to express the second biomarker and is determined by combining a cell mask representative of all cells in the sample based on signals attributable to cell nuclei, and a tumor area mask representative of the tumor area on the sample based on signals attributable to tumor area in the sample; and record the score
Claim 60
the plurality of fluorescence tags comprises a first fluorescence tag for the first specific biomarker and a second fluorescence tag for the second specific biomarker
Claim 6
fluorescence signals attributable to the first biomarker and the unmixed image data in a second data channel describes fluorescence signals attributable to the second biomarker
Claim 61
fluorescence tags comprise a fluorophore conjugated to an antibody having a binding affinity for a specific biomarker or another antibody
Claim 18
each wavelength of electromagnetic radiation emitted by the sample corresponds to a different fluorophore added to the sample to identify specific features in the sample
Claim 63
the margin ranges from about 1 to about 100 pixels.
Claim 3
predetermined proximity between the pair of cells ranges from about 1 pixel to about 100 pixels


US 11249066	
Claim 59
A method of determining a score

Representative of a spatial proximity between at least one pair of cells

Comprising tumor tissue, which sample is taken from a cancer patient

Selecting fields of view that contain a greater number of cells that express a first biomarker relative to other fields of view

(ii) Dilating fluorescence signals 
(iii) dividing a first total area for all cells from each of the selected fields of view, which express the second specific biomarker and are encompassed within the dilated fluorescence signals attributable to the cells expressing the first specific biomarker, with a normalization factor, and multiplying the resulting quotient by a predetermined factor

Claim 1
A method of determining a score

representative of a nearness between at least one pair of cells

in a tumor tissue sample taken from a cancer patient

directing electromagnetic radiation

determining an interaction area

dilating fluorescence signals attributable to a first biomarker, expressed by a first member of the at least one pair of cells, by a predetermined margin that is selected to encompass a proximally located second member of the at least one pair of cells expressing a second biomarker that is different from the first biomarker

first total area for all cells which express the second biomarker and are encompassed within the dilated fluorescence signals attributable to the first biomarker; calculating the score by dividing the interaction area by a normalization factor and multiplying the resulting quotient by a predetermined factor to arrive at the score

Claim 60
the plurality of fluorescence tags comprises a first fluorescence tag for the first specific
Claim 8
fluorescence signals attributable to the first biomarker and the unmixed image data in a second data channel describes fluorescence signals attributable to the second biomarker
	
Claim 61
fluorescence tags comprise a fluorophore conjugated to an antibody having a binding affinity for a specific biomarker or another antibody
Claim 19
each wavelength of electromagnetic radiation emitted by the sample corresponds to a different fluorophore added to the sample to identify specific features in the sample
Claim 66
normalization factor is a second total area for all non-tumor cells from each of the selected fields of view

Claim 67
normalization factor is a second total area for all cells from each of the selected fields of view which have a capacity to express the second specific biomarker
Claim 3
the normalization factor is a total area for all cells that have a capacity to express the second biomarker and is determined by combining a cell mask representative of all cells in the sample based on signals attributable to cell nuclei, and a tumor area mask representative of the tumor area on the sample based on signals attributable to tumor area in the sample.


US 10621721
Claim 59
A method of determining a score

Representative of a spatial proximity between at least one pair of cells

Comprising tumor tissue, which sample is taken from a cancer patient

Selecting fields of view that contain a greater number of cells that express a first biomarker relative to other fields of view

(ii) Dilating fluorescence signals 
(iii) dividing a first total area for all cells from each of the selected fields of view, which express the second specific biomarker and are encompassed within the dilated fluorescence signals attributable to the cells expressing the first specific biomarker, with a normalization factor, and multiplying the resulting quotient by a predetermined factor

Claim 60
the plurality of fluorescence tags comprises a first fluorescence tag for the first specific biomarker and a second fluorescence tag for the second specific biomarker

Claim 69
Predetermined factor is 104

Claim 70

Claim 71
first specific biomarker comprises a tumor and non-tumor marker and the second specific biomarker comprises a non- tumor marker
Claim 1
A system for determining a score

representative of a proximity between at least one pair of cells

in a tumor tissue sample

fluorescence signals attributable to a first biomarker, and the unmixed image data in a fourth data channel describes fluorescence signals attributable to a second biomarker

generate an image representative of all nuclei in a field of view and dilate the image


    PNG
    media_image1.png
    66
    149
    media_image1.png
    Greyscale

is the total area of the at least one of the non-tumor cell mask
Claim 63
the margin ranges from about 1 to about 100 pixels.
Claim 3
cells expressing the second biomarker ranges from about 1 to about 100 pixels.


US 11430111
Claim 59
A method of determining a score

Representative of a spatial proximity between at least one pair of cells

Comprising tumor tissue, which sample is taken from a cancer patient

Selecting fields of view that contain a greater number of cells that express a first biomarker relative to other fields of view

(ii) Dilating fluorescence signals 
(iii) dividing a first total area for all cells from each of the selected fields of view, which express the second specific biomarker and are encompassed within the dilated fluorescence signals attributable to the cells expressing the first specific biomarker, with a normalization factor, and multiplying the resulting quotient by a predetermined factor

Claim 60
the plurality of fluorescence tags comprises a first fluorescence tag for the first specific biomarker and a second fluorescence tag for the second specific biomarker

Claim 69
Predetermined factor is 104

Claim 70

Claim 78
generating a mask of all cells that are positive for the first specific biomarker

dilating the mask of all cells that are positive for the first specific biomarker
Claim 1
A method for determining a score

representative of a proximity between at least one pair of cells

in a tumor tissue sample

dilating the first biomarker mask to encompass proximally located cells expressing the second biomarker to generate a dilated first biomarker mask

fluorescence signals attributable to a cell nucleus, the second data channel image data describes fluorescence signals attributable to tumor tissue, the third channel image data describes fluorescence signals attributable to the first biomarker, and the fourth data channel image data describes fluorescence signals attributable to the second biomarker


    PNG
    media_image2.png
    62
    154
    media_image2.png
    Greyscale

Claim 63
the margin ranges from about 1 to about 100 pixels.
Claim 6
assigning a value of 1 to each pixel that has an intensity equal to or greater than a predetermined intensity threshold, and assigning a value of 0 to each pixel that has an intensity below the predetermined intensity threshold.
Claim 72
the first specific biomarker is selected from the group consisting of PD-L1

the second specific biomarker is selected from the group consisting of PD-1
Claim 19

first biomarker selected from the group consisting of PD-L1

second biomarker selected from the group consisting of PD-1


US 10705088
Claim 59
A method of determining a score

Representative of a spatial proximity between at least one pair of cells

Comprising tumor tissue, which sample is taken from a cancer patient

Selecting fields of view that contain a greater number of cells that express a first biomarker relative to other fields of view

(ii) Dilating fluorescence signals 
(iii) dividing a first total area for all cells from each of the selected fields of view, which express the second specific biomarker and are encompassed within the dilated fluorescence signals attributable to the cells expressing the first specific biomarker, with a normalization factor, and multiplying the resulting quotient by a predetermined factor

Claim 60
the plurality of fluorescence tags comprises a first fluorescence tag for the first specific biomarker and a second fluorescence tag for the second specific biomarker

Claim 78
generating a mask of all cells that are positive for the first specific biomarker

dilating the mask of all cells that are positive for the first specific biomarker
Claim 1
A method of scoring

spatial proximity between at least one pair of cells

comprising tumor tissue taken from a cancer patient

selecting a predetermined number of fields of view available from the sample

stained with a plurality of fluorescence tags, which selection is biased toward selecting fields of view that contain a greater number of cells that express the first biomarker relative to other fields of view

dilating fluorescence signals

dividing a first total area for all cells from each of the selected fields of view, which express the second biomarker and are encompassed within the dilated fluorescence signals attributable to the cells expressing the first biomarker, with a normalization factor, and multiplying the resulting quotient by a predetermined factor to arrive at a spatial proximity score

generating a mask of all cells that are positive for the first biomarker; and ii. dilating the mask of all cells that are positive for the first biomarker to generate a dilated mask representative of a predetermined proximity within which an interacting cell positive for the second biomarker

Claim 63
the margin ranges from about 1 to about 100 pixels.
Claim 8
the margin ranges from about 1 to about 100 pixels.
Claim 64
the proximally located cells expressing the second specific biomarker are within about 0.5 to about 50 pm of a plasma membrane of the cells that express the first specific biomarker.
Claim 9
the proximally located cells expressing the second biomarker are within about 0.5 to about 50 μm of a plasma membrane of the cells that express the first biomarker
Claim 65
The first total area is measured in pixels
Claim 10
the first total area is measured in pixels.
Claim 66
the normalization factor is a second total area for all non-tumor cells from each of the selected fields of view.
Claim 11
the normalization factor is a second total area for all non-tumor cells from each of the selected fields of view
Claim 67
the normalization factor is a second total area for all cells from each of the selected fields of view which have a capacity to express the second specific biomarker.
Claim 12
the normalization factor is a second total area for all cells from each of the selected fields of view which have a capacity to express the second biomarker.
Claim 68
the second total area is measured in pixels.
Claim 13
the second total area is measured in pixels.
Claim 69
Predetermined factor is 104

Claim 70
Claim 14
Predetermined factor is 104
Claim 72
the first specific biomarker is selected from the group consisting of PD-L1

the second specific biomarker is selected from the group consisting of PD-1
Claim 15
first biomarker selected from the group consisting of PD-L1

second biomarker selected from the group consisting of PD-1
Claim 73
the method provides a superior predictive power compared to a quantitation of expression of the first biomarker or a quantitation of expression of the second biomarker
Claim 17
the method provides a superior predictive power compared to a quantitation of expression of the first biomarker or a quantitation of expression of the second biomarker
Claim 74
predictive power is quantified as a positive predictive value, a negative predictive value, or a combination thereof.
Claim 18
the predictive power is quantified as a positive predictive value, a negative predictive value, or a combination thereof
Claim 75-77
the positive predictive value or the negative predictive power is 65% or greater.
Claim 19
the positive predictive value or the negative predictive power is 65% or greater


Claims 59-61, 63, 66-67, and 69-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 114, 116, 124, and 133 of copending Application No. 17/671,501 (reference application) and claims 16, 27, and 37 pf copending Application No. 16/482,243. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 20220170905
Claim 59
A method of determining a score

Representative of a spatial proximity between at least one pair of cells

Comprising tumor tissue, which sample is taken from a cancer patient

Selecting fields of view that contain a greater number of cells that express a first biomarker relative to other fields of view

(ii) Dilating fluorescence signals 
(iii) dividing a first total area for all cells from each of the selected fields of view, which express the second specific biomarker and are encompassed within the dilated fluorescence signals attributable to the cells expressing the first specific biomarker, with a normalization factor, and multiplying the resulting quotient by a predetermined factor

Claim 114
A system for scoring a sample

determine a score representative of a spatial proximity between at least one pair of cells

comprising tumor tissue taken from a cancer patient

analyzing the image data comprises: dilating, using a dilator of the processing circuit, fluorescence signals attributable to the first biomarker by a predetermined margin that is selected to encompass proximally located cells expressing the second biomarker; determining an interaction area,

interaction area is a first total area for all cells which express the second biomarker and are encompassed within the dilated fluorescence signals attributable to the first biomarker; and dividing, using an interaction calculator of the processing circuit, the interaction area by a total area for all cells that have a capacity to express the second biomarker, and multiplying the resulting quotient by a predetermined factor to arrive at a spatial proximity score
Claim 60-61
the plurality of fluorescence tags comprises a first fluorescence tag for the first specific biomarker and a second fluorescence tag for the second specific biomarker
Claim 133
each wavelength of electromagnetic radiation emitted by the sample corresponds to a different fluorophore added to the sample to identify specific features in the sample
Claim 63
the margin ranges from about 1 to about 100 pixels.
Claim 116
predetermined proximity between the pair of cells ranges from about 1 pixel to about 100 pixels
Claim 66-67
the normalization factor is a second total area for all non-tumor cells from each of the selected fields of view.
Claim 124
the normalization factor is a total area for all cells that have a capacity to express the second biomarker and is determined by combining a cell mask representative of all cells in the sample based on signals attributable to cell nuclei, and a tumor area mask representative of the tumor area on the sample based on signals attributable to tumor area in the sample


US 20200049714
Claim 59
A method of determining a score

Representative of a spatial proximity between at least one pair of cells

Comprising tumor tissue, which sample is taken from a cancer patient

Selecting fields of view that contain a greater number of cells that express a first biomarker relative to other fields of view

(ii) Dilating fluorescence signals 
(iii) dividing a first total area for all cells from each of the selected fields of view, which express the second specific biomarker and are encompassed within the dilated fluorescence signals attributable to the cells expressing the first specific biomarker, with a normalization factor, and multiplying the resulting quotient by a predetermined factor

Claim 16 and 37
determining a score representative of a spatial proximity between at least one pair of cells

from among a plurality of cells present in a predetermined number of fields of view available from a sample comprising tumor tissue, which sample is taken from the cancer patient

stained with a plurality of fluorescence tags

dilating fluorescence signals attributable to PD-L1 by a margin sufficient to encompass proximally located cells expressing PD-1

dividing a first total area for all cells from each of the selected fields of view, which express PD-1 and are encompassed within the dilated fluorescence signals attributable to the cells expressing PD-L1, with a normalization factor, and multiplying the resulting quotient by a predetermined factor to arrive at a spatial proximity score
Claim 69
Predetermined factor is 104

Claim 70
Claim 27
Predetermined factor is 104


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10712331 in view of Frazier et al (US 20140323907 A1). 
Frazier et al teaches the use of fluorophore DAPI and a dye 555 [0185].
It would have been obvious, to one of ordinary skill in the art, to apply the method of measuring spatial proximity and use the DAPI stain as taught by Frazier. It would have been prima facie obvious to combine the method of Dakappagari and Frazier of using the fluorophore DAPI. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MARK HALVORSON/Primary Examiner, Art Unit 1642